DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the previously provided patterned sacrificial layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 14 recites the limitation "the previously provided patterned sacrificial layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahn (US 2004/0164419).
Regarding claim 1, Ahn discloses a method for providing a dual damascene structure on a substrate (Fig.2A, numeral 200), comprising: providing the substrate (200) with a patterned sacrificial layer (208), the patterned sacrificial layer corresponding to a trench pattern (206-1), (206-2) for the dual damascene structure; forming via conductor pillars (210) for the dual damascene structure between the patterned sacrificial layer, the via conductor pillars (210) formed with a first conductor layer ([0026]); forming a first dielectric layer (218) between the via conductor pillars (210) and the patterned sacrificial layer (208) such that the first dielectric layer (210) abuts at least a part of a surface of the via conductor pillars (210); forming trench conductors (Fig.2D, numerals 232-1; 232-2) for the dual damascene structure, the trench conductors (234) overlying the via conductor pillars  (210) and the first dielectric 
Regarding claim 7, Ahn discloses wherein the forming via conductor pillars comprises: patterning via regions on the substrate (Fig.2A, numeral 208); and forming the first conductor layer (210)  in the via regions to provide the via conductor pillars.
Regarding claim 14, Ahn discloses wherein the via conductor pillars (210) are formed to a height less than a height of the previously provided patterned sacrificial layer (208) (Fig. 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 9, 533, 019) in view of Anderson (US 2011/0049724).
Regarding claim 1, Briggs discloses a method for providing a dual damascene structure on a substrate (Fig.1, numeral 12), comprising: providing the substrate (12) 
Briggs does not disclose forming a second dielectric layer in the void regions.
Anderson however discloses forming a second dielectric layer (Fig.5A, numeral 56) in the void regions (Fig.5, numeral 50; [0034]).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Briggs with Anderson to form a second dielectric layer
in the void regions for the purpose of improving the structural integrity of the dielectric
layer (Anderson, [0034])
	Regarding claim 2, Briggs discloses wherein the via conductor pillars and the trench conductors comprise ruthenium (column 5, lines 45-55).
	Regarding claim 3, Anderson discloses wherein the second dielectric layer comprises a low-k dielectric ([0034]).
	Briggs in view of Anderson does not explicitly discloses wherein the first dielectric layer comprise a low-k dielectric.

	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use low-k dielectric material of Anderson as a first dielectric material of Briggs because these are typical alternative materials to the materials already disclosed by Briggs having the same functionality (e.g. isolating the voids, Anderson, [0031]).
	Regarding claim 4, Anderson discloses wherein the second dielectric layer comprises a low-k dielectric ([0034]).
	Briggs in view of Anderson does not explicitly discloses wherein the first dielectric layer comprise a low-k dielectric.
	Briggs however discloses that the first dielectric (Fig.3, numeral 22) is disposed between the voids (18). And Anderson discloses that material of the first dielectric (Fig.5, numeral 54) is a low-k material ([0031]; note: FSG).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use low-k dielectric material of Anderson as a first dielectric material of Briggs because these are typical alternative materials to the materials already disclosed by Briggs having the same functionality (e.g. isolating the voids, Anderson, [0031]).
	Regarding claim 5, Briggs discloses the first dielectric layer  (Fig.3, numeral 22) is formed to a height less than a height of the previously provided patterned sacrificial layer (14) (note: height of (22) is less than height of (14)).
Regarding claim 6, Briggs discloses wherein the patterned sacrificial layer comprises a dielectric material (column 5, lines 32-40).
	Regarding claim 7, Briggs discloses wherein the forming via conductor pillars comprises: patterning via regions on the substrate (column 5, lines 40-45); and forming the first conductor layer (16) in the via regions to provide the via conductor pillars (column 5, lines 55-60).
	Regarding claim 8, Briggs discloses wherein the substrate (12) comprises a third dielectric layer overlying an underlying conductor layer (column 5, lines 10-20).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Anderson as applied to claim 8 above, and further in view of Hause (US 5, 953, 626).
Regarding claim 9, Briggs in view of Anderson does not explicitly disclose wherein the third dielectric layer is a barrier low- k layer.
Hause however discloses wherein the third dielectric layer (Fig.8, numeral 112) is a barrier low- k layer (column 6, lines 49-55).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Briggs with Hause to have the third dielectric layer as a barrier low- k layer for the purpose isolation of the substrate (Hause, column 6, lines 35-40). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Anderson and Hause as applied  o claim 9 above and further in view of Nakamura (US 6, 960, 834).
Regarding claim 10, Briggs does not explicitly disclose wherein the barrier low-k layer is between the underlying conductor layer and the patterned sacrificial layer.
Nakamura however discloses wherein the barrier low-k layer (Fig.8, numeral 12) is between the underlying conductor layer (11a-c) and the patterned sacrificial layer (13).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Briggs with Nakamura to have the barrier low-k layer is between the underlying conductor layer and the patterned sacrificial layer for the purpose of preventing diffusion of a metal component from the interconnect layer (Nakamura, column 4, lines 16-25).
Regarding claim 11, Nakamura discloses wherein the barrier low-k layer (Fig.8, numeral 12) is between the first dielectric layer (22c) and the underlying conductor layer (11a-11c).
Regarding claim 12, Nakamura discloses wherein the third dielectric layer (Fig.8, numeral 12) is a barrier layer and the patterning of via regions (Fig.5, numeral 42a) includes removing at least a portion of the barrier layer (12) (Fig.5).
Regarding claim 13, Nakamura discloses wherein the via conductor pillars (Fig.8, numeral 21a) contact the underlying conductor layer (11b) by the via conductor pillars extending through the barrier layer (12) where the at least portions of the barrier layer are removed (Fig.8).



Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: the search of the prior art does not disclose or reasonably suggest after forming
the first conductor layer, patterning the first conductor layer in accordance with a via
pattern of the dual damascene structure to provide the via conductor pillars as required
by claim 15.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891